Name: Commission Regulation (EEC) No 12/82 of 29 December 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/6 Official Journal of the European Communities 11 . 1 . 82 COMMISSION REGULATION (EEC) No 12/ 82 of 29 December 1981 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 3 ), as last amended by Regulation (EEC) No 3474/ 80 ( 4 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece , and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 2 ), and in particular Article 6 thereof. Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1981 . For the Commission Poul DALSAGER Member of the Commission (^ OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 3 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . (&lt;) OJ No L 363 , 31 . 12 . 1980 , p . 50 . n. 1 . 82 Official Journal of the European Communities No L 6/7 ANNEX Ã  ( ») Consignment A B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO (Caritas germanica ) 3 . Country of destination Chile 4 . Total quantity of the con ­ signment 590 tonnes \ 215 tonnes 775 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See notes ( s ) and ( 6 ) See Annex II 9 . Delivery period Delivery in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 No L 6/8 Official Journal of the European Communities 11 . 1 . 82 Consignment D E 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2. Beneficiary NGO 3 . Country of destination Nicaragua Honduras 4. Total quantity of the con ­ signment 260 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Danish Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Danish or Irish market 7 . Special characteristics and / or packaging ( 3 ) See notes ( 5 ) and ( 6 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 1 . 82 Official Journal of the European Communities No L 6/9 F G H I KConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation 2 . Beneficiary (EEC) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81 NGO See Annex II 410 tonnes I 200 tonnes I 300 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment 400 tonnes 250 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) See note ( 8 ) See Annex II Delivery in March 1982 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594) ( 7 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Tender 12 noon on 25 January 1982 submission of tenders No L 6/ 10 Official Journal of the European Communities 11 . 1 . 82 L M N O PConsignment 1 . Application of Council Regu ­ lations: ( a ) legal basis ( b ) affectation 2 . Beneficiary (EEC) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81 NGO See Annex II 460 tonnes 400 tonnes 480 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment 600 tonnes 360 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) See note ( 8 ) See note ( 6 ) See note ( 9 ) 8 . Markings on the packaging See Annex II Delivery in March 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594) ( 7 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Tender 12 noon on 25 January 1982 submission of tenders 11 . 1 . 82 Official Journal of the European Communities No L 6/ 11 Consignment Q - R S T U 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 240 tonnes 440 tonnes 370 tonnes 100 tonnes 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 9 ) See note ( 5 ) See note ( 6 ) See note ( 8 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 No L 6/ 12 Official Journal of the European Communities 11 . 1 . 82 Consignment V X Y Z AA 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 { 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 525 tonnes 445 tonnes 400 tonnes 100 tonnes 350 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See note ( 8 ) See note ( 6 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 11 . 1 . 82 Official Journal of the European Communities No L 6/ 13 Consignment AB AC AD AE AF 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 450 tonnes 445 tonnes 590 tonnes 140 tonnes 260 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See note ( 8 ) See note ( 10 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 No L 6/ 14 Official Journal of the European Communities 11 . 1 . 82 AG ALConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis AH | AI | AK (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81 NGO See Annex II 335 tonnes I 220 tonnes I 200 tonnes ( b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 115 tonnes 150 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market See note ( 5 ) 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) See note ( 10 ) See note ( 6 ) 8 . Markings on the packaging See Annex II Delivery in March 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Tender 12 noon on 25 January 1982 submission of tenders 11 . 1 . 82 No L 6/ 15Official Journal of the European Communities AM AOConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis AN | AO | AP ( EEC ) No 1399 / 81 ( 1981 programme) (EEC) No 1400 / 81 NGO See Annex II 180 tonnes I 470 tonnes I 390 tonnes ( b ) affectation 2. Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 340 tonnes 340 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See note ( 10 ) See note ( 6 ) 8 . Markings on the packaging J See note ( 9 ) See Annex II Delivery in March 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Tender 12 noon on 25 January 1982 submission of tenders No L 6/ 16 Official Journal ot the European Communities 11 . 1 . 82 AR AVConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis AS | AT | AU (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81 NGO See Annex II 300 tonnes I 400 tonnes I 570 tonnes ( b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 420 tonnes 450 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market See note ( 5 ) 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) See note ( 6 ) See note ( 10 ) See note ( 8 ) 8 . Markings on the packaging See Annex II Delivery in March 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Tender 12 noon on 25 January 1982 submission of tenders 11 . 1 . 82 Official Journal of the European Communities No L 6/ 17 AX AY AZConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) (EEC ) No 1400 / 81( b ) affectation 2 . Beneficiary NGO See Annex II 100 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment 160 tonnes 400 tonnes 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) Will result from application of the procedure referred to in point 12 Bought on the Community market See note ( 5 ) 8 . Markings on the packaging J See note ( 8 ) See Annex II Delivery in March 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL; tel . 241744 / 244594 ) ( 7 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Tender 12 noon on 25 January 1982 submission of tenders No L 6/ 18 Official Journal ot the European Communities 11 . 1 . 82 Consignment BA BB BC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary NGO (Catholic Relief Service ) 3 . Country of destination Egypt 4 . Total quantity of the con ­ signment 400 tonnes 400 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. 8 . Special characteristics and /or packaging ( 3 ) Markings on the packaging See notes ( 9 ) and ( n ) See Annex II 9 . Delivery period Delivery in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 11 . 1 . 82 Official Journal of the European Communities No L 6/19 Consignment BD 1 . Application of Council Regu ­ lations : ( a ) Jegal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary NGO-BEDH 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non commercialisable / CoopÃ ©ration BEDH-BOPR / Kinshasa / BEDH / 72102 / Matadi ' 9 . Delivery period Delivery after 23 February and before 10 March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 6/20 Official Journal of the European Communities 1 1 . 1 . 82 Consignment BE BF BG BH 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 85 tonnes 245 tonnes 140 tonnes 165 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 February 1981 Entry into inter ­ vention stock after 1 March 1981 Entry into inter ­ vention stock after 1 April 1981 8 . Markings on the packaging See Annex II 9 . Delivery period Loading as soon as possible and at the latest 31 January 1982 Loading in February 1982 Loading in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 12 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 25 January 1982 11 . 1 . 82 Official Journal of the European Communities No L 6/21 Consignment BÃ ­ BK 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 109 tonnes 35 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Loading as soon as possible and at the latest 31 January 1982 Loading in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( I2 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 6/22 Official Journal of the European Communities 11 . 1 . 82 Consignment BL BM BN 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 485 tonnes 500 tonnes 178 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 5 ) See Annex II 9 . Delivery period Loading in March 1982 Loading in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 12 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 11 . 1 . 82 Official Journal of the European Communities No L 6/23 Consignment BO BP 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Uruguay Uganda 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'URU-7 / Leche desnatado en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Montevideo' 'UGA-16 / Skimmed-milk powder , en ­ riched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Kampala via Mombasa' 9 . Delivery period Loading in February 1982 Loading as soon as possible and at the latest 31 January 1982 10 . Stagehand place of delivery Port of unloading Montevideo ( deposited on the quay or on lighters ) Delivery to Kampala via Mombasa 11 . Representative of the beneficiary responsible for reception ( 4 ) Cruz-Roja uruguaya , avenida 8 de Octobre 2990 , Montevideo , Uruguay Delegation of ICRC , Kampala Road , PO Box 4442 , Kampala , Uganda ( 13 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 6/24 11 . 1 . 82Official Journal of the European Communities Consignment BQ 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation ( EEC ) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Philippines 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'PHL-13 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Manila ' 9 . Delivery period Loading in May 1982 10 . Stage and place of delivery Port of unloading Manila ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Philippine National Red Cross , PO Box 280 , Manila D 2803 ( 14 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 January 1982 11 . 1 . 82 No L 6/25Official Journal of the European Communities Consignment BR 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j* Niger 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 February 1981 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Niger' 9 . Delivery period Loading as soon as possible and at the latest 31 January 1982 10 . Stage and place of delivery Delivery to Niamey via Cotonou (warehouses of Olani ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Olani ( Office du lait au Niger ), boÃ ®te postale 404 , Niamey , Nigeria 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 6/26 Official Journal of the European Communities 11 . 1 . 82 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ( see Article 6 (2 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( l)of Regulation (EEC ) No 303 / 77 ). ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( l)of Regulation (EEC ) No 303 / 77 . ( 6 ) The successful tenderer shall send to the beneficiaries' representatives , at the time of delivery , a certificate of origin made out in Spanish . ( 7 ) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send to the beneficiaries' representatives , at the time of delivery , a health certificate made out in the language indicated by the beneficiaries . ( 8 ) The successful tenderer must deliver the part quantities to Burundi , Jibuti , Ethiopia , Kenya , Uganda , the Central African Republic , Rwanda, Sudan , Tanzania , Chad and Zaire , on pallets , the dimensions of which will be communicated to him directly by the representatives of the beneficiaries . (') The successful tenderer shall send to the beneficiaries' representatives , at the time of delivery , a certificate of origin made out in English . ( 10 ) The successful tenderer shall send to the beneficiaries' representatives , at the time of delivery , a certificate of origin made out in Portuguese . ( n ) The milk powder must be obtained by the procedure 'low heat temperature expressed whey protein nitrogen , not less than 6*0 mg/gm' and responding to characteristics shown in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). ( 12 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 13 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS: ( a ) Consignee; ( b ) ICRC Delegation for East Africa , PO Box 73226 , Nairobi , Kenya .' The successful tenderer must send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5244 , Kampala , Uganda . ( 14 ) The successful tenderer shall send to the beneficiaries' representatives , on delivery , a certificate of origin , a health certificate and a commercial invoice legalized by the consular authorities of the Philippines , made out in English . 11 . 1 . 82 No L 6/27Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II - ALLEGA TO II - BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã : Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 590 Caritas germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70414 / Talcahuano B 215 105 Caritas germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70415 / Antofagasta 110 Caritas germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70416 / Coquimbo C 775 325 Caritas germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70417 / Valparaiso 450 Caritas germanica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70418 / Valparaiso D 260 200 Dutch Interchurch Aid  Stichting Oecumenische | Hulp aan Kerken j en Vluchtelingen Nicaragua Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la FundaciÃ ³n de Ayuda EcumÃ ©nica Holandesa / Destinado a la distribuciÃ ³n gratuita en Nicaragua / DIA / 71100 / Corinto 60 Oxfam Belgique , asbl Nicaragua Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Oxfam-Belgica / Destinado a la distribuciÃ ³n gratuita en Nicaragua / Oxfam / 70800 / Corinto E 100 60 Catholic Relief Service (CRS) Honduras Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Honduras / Cath ­ well / 70134 / Puerto Cortes No L 6/28 11 . 1 . 82Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 40 Oxfam Belgique , asbl Honduras Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Oxfam belgica / Destinado a la distribuciÃ ³n gratuita en Honduras / Oxfam / 70801 / Puerto Cortes F 400 20 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70116 / Tanjung Karang Panjang 20 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70117 i Jakarta 90 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell ! 70118 / Semarang 180 Catholic Relief Service (CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community /' Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70119 / Surabaya 90 Catholic Relief Service ( CRS ) Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Indonesia / Cathwell / 70120 / Semarang via Tanjung Priok G 410 20 Association &lt;- Aide au tiers monde » Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite en Haute-Volta / AATM / 71700 / Koudougou via Abidjan 40 Association « Aide au tiers monde » Togo Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite au Togo / AATM / 71702 / LomÃ © 11 . 1 . 82 Official Journal of the European CoTrnumties No L 6 /29 Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift .auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking 40 Association « Aide au tiers monde » SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite au SÃ ©nÃ ©gal / AATM / 71703 / Dakar 10 Association « Aide au tiers monde » SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite au SÃ ©nÃ ©gal / AATM / 71704 / Dakar 10 Association « Aide au tiers monde » SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite au SÃ ©nÃ ©gal / AATM / 71705 / Dakar 30 Association « Aide au tiers monde » RÃ ©publique Centrafricaine Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite Ã la rÃ ©publique Centrafricaine / AATM / 71706 / Bangui via Douala 60 Caritas germanica  Deutscher Cari ­ tasverband e. V. BÃ ©nin Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribution gratuite au BÃ ©nin / Caritas / 70432 / Cotonou 200 Catholic Relief Service (CRS ) Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Haute-Volta / Cathwell / 70124 / Ouagadougou via Abid ­ jan H 200 Catholic Relief Service (CRS ) Gambia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Gambia / Cathwell / 70125 / Banjul I 300 Catholic Relief Service (CRS ) SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite au SÃ ©nÃ ©gal / Cath ­ well / 70126 / Dakar No L 6/30 11 . 1 . 82Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking K 250 Catholic Relief Service (CRS ) Ghana Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Ghana / Cathwell / 70127 / Takoradi L 600 75 Caritas belgica  Secours international de Caritas catholica ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au ZaÃ ¯re / Butembo via Mombasa / 70205 120 Caritas belgica  Secours internatinal de Ca ­ ritas catholica Rwanda Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au Rwanda / Caritas / 70206 / Kigali via Mombasa 50 Caritas belgica  Secours international de Caritas catholica Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas belgica / For free distribution in Tanzania / Caritas / 70207 / Dar es Salaam 120 Caritas belgica  Secours international de Caritas catholica Burundi Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au Burundi / Caritas / 70208 / Burundi via Mombasa 35 Caritas belgica  Secours international de Caritas catholica Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas belgica / For free distribution in Kenya / Caritas / 70209 / Mombasa 200 Catholic Relief Service (CRS ) Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Kenya / Cathwell / 70128 / Mombasa M 460 60 Association « Aide au tiers monde » PerÃ º Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de association « Aide au tiers monde » / Destinado a la distribuciÃ ³n gratuita en PerÃ º / AATM / 71707 / Puerto Matarani ^ 11 . 1 . 82 No L 6/31Official Journal of the European Communities Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã ( Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Caritas belgica  Secours international de Caritas catholica PerÃ º Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita en PerÃ º / Caritas / 70210 / Callao 350 Caritas neerlandica  Mensen in Nood PerÃ º Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neerlandica / Destinado a la distribuciÃ ³n gratuita en PerÃ º / Caritas / 70300 / Callao N 400 200 Caritas neerlandica  Mensen in Nood India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in India / Caritas / 70301 / Madras 170 Caritas neerlandica  Mensen in Nood India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in India / Caritas / 70302 / Cochin 30 Caritas neerlandica  Mensen in Nood India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in India / Caritas / 70303 / Bombay O 480 430 Catholic Relief Service (CRS ) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in India / Cathwell / 70130 / Calcutta 50 Catholic Relief Service (CRS) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in India / Cathwell / 70142 / Bombay P 360 Catholic Relief Service (CRS) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in India / Cathwell / 70131 / Madras No L 6/32 Official Journal of the European Communities 11 . 1 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Q 240 Catholic Relief Service (CRS ) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in India / Cathwell / 70132 / Cochin R 440 160 Catholic Relief Service (CRS ) Jamaica Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Jamaica / Cathwell / 70138 / Kingston 80 Caritas belgica  Secours international de Caritas catholica Haiti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite Ã HaÃ ¯ti / Caritas / 7021 1 / Port-au-Prince 200 Protos v. z.w. HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Protos / Pour distribu ­ tion gratuite Ã HaÃ ¯ti / Protos / 71501 / Port-au-Prince S 370 250 Caritas germanica  Deutscher Cari ­ tasverband e.V. HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribution gratuite Ã HaÃ ¯ti / Caritas / 70412 / Port-au-Prince 60 Catholic Relief Service (CRS ) Dominica Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Dominica / Cathwell / 70141 / Port of Roseau 60 Deutsche Welthungerhilfe  German Agro Action Haiti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Deutsche Welthunger ­ hilfe / Pour distribution gratuite Ã HaÃ ¯ti / DWH / 72800 / Port-au-Prince T 100 Caritas neerlandica  Mensen in Nood RepÃ ºblica dominicana Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neerlandica / Destinado a la distribuciÃ ³n gratuita en la RepÃ ºblica domi ­ nicana / Caritas / 70304 / Rio Haina 11 . 1 . 82 Official Journal of the European Communities No L 6/33 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã  «: Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partÃ ­) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking U 600 40 Secours catholique franÃ §ais Tchad Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au Tchad / Caritas / 70500 / Sarh via Douala 40 Secours catholique franÃ §ais Tchad Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au Tchad / Caritas 70501 / Pal / Douala 40 Secours catholique franÃ §ais Tchad Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au Tchad / Caritas / 70502 / Moundou via Douala 100 Secours catholique franÃ §ais SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au SÃ ©nÃ ©gal / Caritas / 70503 / Dakar 160 Secours catholique franÃ §ais Mali Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au Mali / Caritas / 70504 / Bamako via Abidjan 100 Secours catholique franÃ §ais Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite en Haute-Volta / Caritas / 70505 / Ouagadou ­ gou via Abidjan 120 Secours catholique franÃ §ais Congo Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au Congo / Caritas / 70506 / Pointe Noire V 525 200 Caritas germanica  Deutscher Caritasverband e.V. Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Ethiopia / Caritas / 70410 / Assab No L 6/34 Official Journal of the European Communities 11 . 1 . 82 Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 200 Caritas germanica  Deutscher Caritasverband e.V. Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Ethiopia / Caritas / 70411 / Massawa 125 World Vision of Europe Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of World Vision of Europe / For free distribution in Ethiopia / WVE / 73101 / Assab X 445 25 Caritas belgica  Secours internatio ­ nal de Caritas catholica Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite Ã Djibouti / Caritas / 70212 / Djibouti 50 Caritas germanica  Deutscher Caritasverband e.V. Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribution gratuite Ã Djibouti / Caritas / 70413 / Djibouti 100 Catholic Relief Service (CRS) Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite Ã Djibouti / Cath ­ well / 70133 / Djibouti 100 Secours catholique franÃ §ais Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite Ã Djibouti / Caritas / 70507 / Djibouti 50 Diakonisches Werk der evangelischen Kir ­ che in Deutsch ­ land Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / For free distribution in Kenya / DKW / 72306 / Mombasa 60 Diakonisches Werk der evangelischen Kir ­ che in Deutsch ­ land Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / For free distribution in Sudan / DKW / 72307 / Juba via Mombasa 11 . 1 . 82 No L 6/35Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã µ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 60 Diakonisches Werk der evangelischen Kir ­ che in Deutsch ­ land Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / For free distribution in Sudan / DKW / 72308 / Port Sudan Y 400 350 Caritas belgica  Secours international de Caritas catholica ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au ZaÃ ¯re / Caritas / 70213 / Matadi 50 Conseil Ã cumÃ ©nique des Ã ©glises  World Council of Chur ­ ches ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Conseil Ã cumÃ ©nique des Ã ©glises / Pour distribution gratuite au ZaÃ ¯re / WCC / 70704 / Matadi Z 100 Comide-CIM (ComitÃ © des insti ­ tuts missionnaires , Service de coopÃ ©ra ­ tion missionnaire au dÃ ©veloppe ­ ment, asbl ) ZaÃ ¯re Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Comide-CIM/Pour distribution gratuite au ZaÃ ¯re / CIM / 71800 / Lubumbashi via Durban AA 350 50 Caritas belgica  Secours international de Caritas catholica Paraguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita en Paraguay / Caritas / 70214 / AsunciÃ ³n 300 Catholic Relief Service (CRS ) Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Uruguay / Cath ­ well / 70135 / Montevideo AB 450 100 Secours catholique franÃ §ais Comores Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite aux Comores / Caritas / 70508 / Moroni 300 Oxfam Ethiopia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / Action of Oxfam / For free distribution in Ethiopia / Oxfam / 70900 / Assab No L 6/36 11 . 1 . 82Official Journal of the European Communities Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot (en tonnes ) QuantitÃ ©s partielles (en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Diakonisches Werk der evangelischen Kirche in Deutschland Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / For free distribution in Ethiopia / DKW / 72309 / Assab AC 445 50 Caritas belgica  Secours international de Caritas catholica AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite en AlgÃ ©rie / Caritas / 70215 / Algiers 300 Conseil Ã cumÃ ©nique des Ã ©glises  World Council of Chur ­ ches AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Conseil Ã cumÃ ©nique des Ã ©glises / Pour distribution gratuite en AlgÃ ©rie / WCC / 70708 / Algiers 20 Catholics Relief Service (CRS ) Tunisie Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Tunisie / Cathwell / 70139 / Tunis 75 Caritas germanica  Deutscher Caritasverband e.V. Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Egypt / Caritas / 70433 / Alexandria AD 590 200 Caritas germanica  Deutscher Caritasverband e.V. Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribution gratuite au Liban / Caritas / 70420 / Beyrouth 30 Oxfam Belgique , asbl Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action d'Oxfam Belgique / Pour distribution gratuite au Liban / Oxfam / 70802 / Beyrouth 100 Secours catholique franÃ §ais Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite au Liban / Caritas / 70509 / Beyrouth 11 . 1 . 82 Official Journal of the European Communities No L 6/37 Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen) Teilmengen ( in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles (en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking 20 Caritas germanica  Deutscher Caritasverband e.V. Jordan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Jordan / Caritas / 70421 / Aqaba 100 Catholic Relief Service (CRS ) Jordan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Jordan / Cathwell / 70136 / Aqaba 40 Conseil Ã cumÃ ©nique des Ã ©glises  World Council of Chur ­ ches Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Conseil Ã cumÃ ©nique des Ã ©glises / Pour distribution gratuite au Liban / WCC / 70705 / Beyrouth 100 SociÃ ©tÃ © de Saint ­ Vincent-de-Paul , Conseil national de France Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la sociÃ ©tÃ © de Saint ­ Vincent-de-Paul / Pour distribution gratuite au Liban / SSVP / 71300 / Liban AE 140 100 Caritas neerlandica  Mensen in Nood Cabo Verde Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas neerlandica / Destinado Ã distribuiÃ §Ã £o gratuita em Cabo Verde / Caritas / 70305 / Praia 40 Oxfam Belgique , asbl Cabo Verde Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Oxfam Belgique / Destinado Ã distri ­ buiÃ §Ã £o gratuita em Cabo Verde / Oxfam / 70806 / Praia AF 260 60 Caritas neerlandica  Mensen in Nood Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in the Philippines / Caritas / 70306 / Manila 40 Caritas neerlandica  Mensen in Nood Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in the Philippines / Caritas 70307 / Manila No L 6/38 Official Journal of the European Communities 11 . 1 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en. tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 40 Deutsche Welthungerhilfe  German Agro Action Sri Lanka Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Deutsche Welthunger ­ hilfe / For free distribution in Sri Lanka / DWH / 72801 / Colombo 10 Association 'Aide au tiers mon ­ de' Sri Lanka Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the association 'Aide au tiers monde' / For free distribution in Sri Lanka / AATM / 71708 / Colombo 10 Association 'Aide au tiers mon ­ de' Sri Lanka Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the association 'Aide au tiers monde' / For free distribution in Sri Lanka / AATM / 71701 / Colombo 50 Gemeinschaft zur FÃ ¶rderung sozial ­ medizinischer Stiftungen e.V. Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Gemeinschaft zur FÃ ¶rderung sozialmedizinischer Stiftungen / For free distribution in the Philippines / GFSS / 73500 / Manila 50 Catholic Relief Service (CRS ) West Bank Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution on the West Bank / Cathwell / 70129 / Ashdod AG 115 15 Diakonisches Werk der evangelischen Kir ­ che in Deutsch ­ land Mozambique Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Diakonisches Werk der EKD / Destinado Ã distribuiÃ §Ã £o gratuita em Mozam ­ bique / DKW / 72313 / Maputo 100 Oxfam Belgique , asbl Mozambique Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Oxfam Belgique / Destinado Ã distri ­ buiÃ §Ã £o gratuita em Mozambique / Oxfam / 70804 / Maputo 335 30 Diakonisches Werk der evangeli ­ schen in Deutsch ­ land Zimbabwe Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of DiakonischesWerk der EKD / For free distribution in Zimbabwe / DKW / 72310 / Salisbury via Beira 11 . 1 . 82 No L 6/39Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã ¯ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 30 Diakonisches Werk der evangelischen Kir ­ che in Deutsch ­ land Zambia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of DiakonischesWerk der EKD / For free distribution in Zambia / DKW / 72311 / Lusaka via Beira 5 Diakonisches Werk der evangelischen Kir ­ che in Deutsch ­ land Botswana Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Diakonisches Werk der EKD / For free distribution in Botswana / DKW / 72312 / Gaberones via Beira 50 Oxfam Belgique , asbl Zimbabwe Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Oxfam Belgique / For free distribution in Zimbabwe / Oxfam / 70803 / Salisbury via Beira 100 U-landshjaelp fra folk til Polk Zimbabwe Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of U-landshjaelp fra folk til folk /. For free distribution in Zimbabwe / ULF / 71200 / Salisbury via Beira 20 Conseil Ã cumÃ ©nique des Ã ©glises  World Council of Churches Malawi Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the World Council of Churches / For free distribution in Malawi / WCC / 70706 / Blantyre via Beira 100 Conseil Ã cumÃ ©nique des Ã ©glises  World Council of Churches Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of World Council of Churches / For free distribution in Sudan / WCC / 70707 / Juba via Mombasa AI 220 Caritas germanica  Deutscher Caritasverband e.V. Zambia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Zambia / Caritas / 70422 / Lusaka via Beira AK 200 100 Catholic Relief Service (CRS ) Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite Ã Madagascar / Cathwell / 70137 / Toamasina No L 6/40 Official Journal of the European Communities 11 . 1 . 82 Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 SOS Villaggio del Fanciullo di Roma Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS Villaggio del Fanciullo di Roma / Pour distribution gratuite Ã Madagascar / SVDF / 72002 / Toliary 3 Association « Aide au tiers monde » Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite Ã Madagascar / AATM / 71709 / Toamasina 47 Association « Aide au tiers monde » Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'association « Aide au tiers monde » / Pour distribution gratuite Ã Madagascar / AATM / 71710 / Toliary AL 150 Caritas neerlandisca  Mensen in Nood Colombia Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neerlandica / Destinado a la distribuciÃ ³n gratuita en Colombia / Caritas / 70308 / Santa Marta AM 340 100 U-landshjÃ ¦lp fra folk til folk Angola Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ²mica europeia / AcÃ §Ã £o do U-landshjÃ ¦lp fra folk til folk / Destinado Ã distribuiÃ §Ã £o gratuita em Angola / ULF / 71201 / Lobito 140 Conseil Ã cumÃ ©nique des Ã ©glises  World Council of Chur ­ ches Angola Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia AcÃ §Ã £o do Conselho mundial de igrejas / Desti ­ nado Ã distribuÃ §Ã £o gratuita em Angola / WCC / 70709 / Lobito 100 Oxfam Belgique , asbl Angola Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Oxfam Belgique / Destinado Ã distri ­ buiÃ §Ã £o gratuita em Angola / Oxfam / 70805 / Luanda AN 180 70 i I I j Caritas belgica  Secours internatio ­ nal de Caritas catholica Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas / 70216 / Talcahuano 11 . 1 . 82 Official Journal of the European Communities No L 6/41 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã : Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 30 Conseil Ã cumÃ ©ni ­ que des Ã ©glises  World Council of Churches Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del Consejo mundial de las iglesias / Destinado a la distribuciÃ ³n gratuita en Chile / WCC / 70710 / Valparaiso 80 SOS . . . boÃ ®tes de lait Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS . . . boÃ ®tes de lait / Destinado a la distribuciÃ ³n gratuita en Chile / SBL / 71900 / Valparaiso AO 470 10 SOS . . . boÃ ®tes de lait Bangladesh Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in Bangladesh / SBL / 71901 / Chittagong 20 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71902 / Haldia 10 SOS ... boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71903 / Haldia 10 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71904 / Cochin 20 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action ofSOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 71905 / Calcutta 400 Caritas germanica  Deutscher Cari ­ tasverband e.V. India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / Under the Indo-German Agreement / For free distribution in India / Caritas / 70423 / Calcutta No L 6/42 Official Journal of the European Communities 11 . 1 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AP 390 200 Caritas germanica  Deutscher Cari ­ tasverband e.V. India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / Under the Indo-German Agreement / For free distribution in India / Caritas / 70425 / Madras 70 · Diakonisches Werk der evangeli ­ schen Kirche in Deutschland India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / Under the Indo-German Agreement / For free distribution in India / DKW / 72314 / Calcutta 40 AbbÃ © Pierre's Chil ­ dren Aid  AbbÃ © Pierres BÃ ¸rneh ­ jÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rneh ­ jÃ ¦lp / For free distribution in India / APB / 71600 / Calcutta 25 World Council of Churches  Con ­ seil Ã cumÃ ©nique des Ã ©glises India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the World Council of Churches / For free distribution in India / WCC / 70713 / Madras 55 Conseil Ã cumÃ ©ni ­ que des Ã ©glises  World Council of Churches India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the World Council of Churches / For free distribution in India / WCC / 70711 / Calcutta AQ 340 100 1 The Save the Chil ­ dren Fund India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Save the Children Fund / Under the Indo-British Agreement / For free distribution in India / SCF / 72201 / Bombay 200 Caritas germanica  Deutscher Cari ­ tasverband e.V. India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / Under the Indo-German Agreement / For free distribution in India / Caritas / 70426 / Bombay 40 World Council of Churches  Con ­ seil Ã cumÃ ©nique des Ã ©glises India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the World Council of Churches / For free distribution in India / WCC / 70712 / Bombay No L 6/4311 . 1 . 82 Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã µ Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie { in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AR 420 300 Catholic Relief Service (CRS) Ecuador Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Ecuador / Cath ­ well / 70140 / Guayaquil 100 SOS Villaggio del Fanciullo di Roma Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS Villaggio del Fanciullo di Roma / Destinado a la distribuciÃ ³n gratuita en Chile / SVDF / 72000 / Valparaiso 20 SOS Villaggio del Fanciullo Ã ±Ã  Roma Colombia Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS Villaggio del Fanciullo di Roma / Destinado a la distribuciÃ ³n gratuita en Colombia / SVDF / 72001 / Santa Marta AS 300 110 Caritas germanica  Deutscher Cari ­ tasverband e.V. Mozambique Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ²mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita emMozambique / Caritas / 70427 / Maputo 102 Caritas germanica  Deutscher Cari ­ tasverband e.V. Mozambique Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita em Mozambique / Caritas / 70428 / Beira 88 Caritas germanica  Deutscher Cari ­ tasverband e.V. Mozambique Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita em Mozambique / Caritas / 70429 / Nacala \ AT 400 300 Caritas germanica  Deutscher Cari ­ tasverband e.V. Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Kenya / Caritas / 70430 / Mombasa 100 Caritas neerlandi ­ ca  Mensen in Nood Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in Tanzania / Caritas / 70309 / Dar es Salaam No L 6/44 Official Journal of the European Communities 11 . 1 . 82 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot (en tonnes ) QuantitÃ ©s partielles (en torines ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking AU 570 60 SOS-Sahel Inter ­ national ( France ) Gambia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS-Sahel Inter ­ national / For free distribution in the Gambia / Sahel / 73003 / Banjul 80 SOS-Sahel Inter ­ national ( France ) Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-Sahel Inter ­ national / Pour distribution gratuite en Hau ­ te-Volta / Sahel / 73004 / Ouagadougou via Abidjan 120 SOS-Sahel Inter ­ national ( France ) Mali Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-Sahel Inter ­ national / Pour distribution gratuite au Mali / Sahel / 73005 / Bamako via Abidjan 60 SOS-Sahel Inter ­ national ( France ) Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-Sahel Inter ­ national / Pour distribution gratuite en Mauri ­ tanie / Sahel / 73006 / Nouakchott 50 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Diakonisches Werk der EKD / Pour distribution gratuite en Mauritanie / DKW / 72315 / Nouakchott 100 Caritas germanica  Deutscher Cari ­ tasverband e.V. Niger Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribution gratuite au Niger / Caritas / 70434 / Niger via Cotonou 100 Caritas italiana Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas Italiana / Pour distribution gratuite en Mauritanie / Caritas / 70604 / Nouakchott AV 450 200 SOS-Sahel Inter ­ national ( France ) SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-Sahel Inter ­ national / Pour distribution gratuite au SÃ ©nÃ ©gal / Sahel / 73007 / Dakar 11 . 1 . 82 Official Journal of the European Communities No L 6/45 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Secours populaire franÃ §ais SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite au SÃ ©nÃ ©gal / SPF / 73300 / Dakar 200 Caritas italiana SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas italiana / Pour distribution gratuite au SÃ ©nÃ ©gal / Caritas / 70603 / Dakar Ã Ã § 160 Oxfam Belgique , asbl AlgÃ ©rie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action d'Oxfam Belgique / Pour distribution gratuite en AlgÃ ©rie / Oxfam / 70807 / Algiers AY 100 60 Caritas neerlandica  Mensen in Nood Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in the Philippines / Caritas / 70310 / Manila 40 Caritas neerlandica  Mensen in Nood Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas neerlandica / For free distribution in the Philippines / Caritas / 70311 / Manila AZ 400 200 Oxfam Belgique , asbl Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Oxfam Belgique / For free distribution in Sudan / Oxfam / 70810 / Port Sudan 150 Caritas germanica -r- Deutscher Caritasverband e.V. Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Uganda / Caritas / 70431 / Kampala via Mombasa 50 Secours populaire franÃ §ais Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite Ã Mada ­ gascar / SPF / 73301 / Toamasina No L 6/46 Official Journal of the European Communities 11 . 1 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BA 400 Catholic Relief Service (CRS ) Egypt Skimmed-milk powder non-enriched / Gift of the European Economic Community / Action of the Catholic Relief Service in Egypt / Cathwell / 70123 / Special / Alexandria BB 400 Catholic Relief Service (CRS) Egypt Skimmed-milk powder non-enriched / Gift of the European Economic Community / Action of the Catholic Relief Service in Egypt / Cathwell / 70122 / Special / Alexandria BC 400 Catholic Relief Service (CRS ) Egypt Skimmed-milk powder non-enriched / Gift of the European Economic Community / Action of the Catholic Relief Service in Egypt / Cathwell / 70123 / Special / Alexandria BE 85 World Food Programme Ghana Ghana 2258 ii / Dried skimmed milk non ­ enriched / Tema / Gift of the European Economic Community / Action of the World Food Programme BF 245 World Food Programme Mozambique Mozambique 2477 / Dried skimmed milk non-enriched / Maputo / Gift of the European Economic Community / Action of the World Food Programme BG 140 World Food Programme Tunisia Tunisia 2582 / Dried skimmed milk non ­ enriched / Tunis / Gift of the European Economic Community / Action of the World Food Programme BH 165 World Food Programme Uganda Uganda 2417 / Dried skimmed milk non ­ enriched / Mombasa in transit to Uganda / Gift of the European Economic Community / Action of the World Food Programme BI 109 98 World Food Programme Sudan Sudan 2601 q / Dried skimmed milk enriched / Port Sudan / Gift of the European Economic Community / Action of the World Food Programme 11 . 1 . 82 Official Journal of the European Communities No L 6/47 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 11 World Food Programme Yemen , PDR Yemen , PDR 1268 / Dried skimmed milk enriched / Aden / Gift of the European Eco ­ nomic Community / Action of the World Food Programme BK 35 World Food Programme Yemen , PDR Yemen , PDR 2265 / Dried skimmed milk enriched / Aden / Gift of the European Eco ­ nomic Community / Action of the World Food Programme BL 485 20 World Food Programme Senegal Senegal 2344 / Dried skimmed milk enriched / Dakar / Gift of the European Economic Community / Action of the World Food Programme 290 World Food Programme Morocco Morocco 2288 EXP / Dried skimmed milk enriched / Tangiers / Gift of the European Economic Community / Action of the World Food Programme 175 World Food Programme Morocco Morocco 2288 EXP / Dried skimmed milk enriched / Casablanca / Gift of the European Economic Community / Action of the World Food Programme BM 500 World Food Programme Morocco Morocco 2288 EXP / Dried skimmed milk enriched / Casablanca / Gift of the European Economic Community / Action of the World Food Programme BN 178 33 World Food Programme Malawi Malawi 228 iii / Dried skimmed milk enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme 25 World Food Programme Malawi Malawi 2423 / Dried skimmed milk enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme No L 6/48 Official Journal of the European Communities 11 . 1 . 82 Parti TotalmÃ ¦ngde(i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 90 World Food Programme Somalia Somalia 2326 i / Dried skimmed milk enriched / Mogadiscio / Gift of the European Economic Community / Action of the World Food Programme 30 World Food Programme Somalia Somalia 2326 i / Dried skimmed milk enriched / Berbera / Gift of the European Economic Community / Action of the World Food Programme